Citation Nr: 1510812	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for loss of visual acuity/nearsightedness.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to March 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008; a statement of the case was issued in March 2010; and a substantive appeal was received in March 2010.   

The August 2008 notice of disagreement also addressed the denial of service connection for bilateral knee and ankle disabilities.  In rating decisions dated March 2010 and June 2013, the RO granted service connection for these disabilities.  The granting of service connection constitutes a complete grant of the claims. Consequently, the issues are not before the Board.

The Veteran also filed a January 2009 notice of disagreement with respect to the denial of service connection for a low back disability, and disagreed with the rating assigned when she was granted service connection for posttraumatic stress disorder (PTSD).  However, she failed to include these issues in her substantive appeal.  Consequently, they are not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she lost visual acuity in April 2004, while she was stationed in Iraq (VBMS, 4/28/08 VA Form 21-4138).  In her August 2008 notice of disagreement, she stated that it might be due to chemicals to which she was exposed (gunpowder, NBC chemicals, CLP (a cleaning compound for rifles), or other chemicals).  She stated that she had an accident with an NBC detector that broke and put chemicals in her eye.  She asked her commander for permission to go to Baghdad to get treatment for her sudden loss of vision, but permission was denied because the commander deemed it too dangerous.  

The service treatment records fail to reflect any findings attributed to an eye injury or loss in visual acuity.  However, the Veteran's DD214 reflects that she received the Combat Medical Badge.  As a combat Veteran, pursuant to U.S.C. § 1154(b), the VA may accept lay or other evidence of a disease or injury (if consistent with the circumstances, conditions, or hardships of such service), notwithstanding the fact that there is no record of such an injury.

The Board finds that the lay statements provided by the Veteran at least gives rise to the possibility that she suffered eye injuries during service.  In affording her the benefit of the doubt, the Board finds that a VA examination is warranted to determine the nature of the disabilities and whether they began during or are causally related to service.  

The RO has denied the Veteran's claim because refractive errors of the eyes are considered congenital or developmental defects under VA regulations.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  As such, service connection may not be allowed for refractive error of the eyes such as myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Service connection may only be allowed for refractory errors of the eyes when such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

The Veteran contends that her VA doctors have told her that her disability is not a refractory error, and that it is an eye injury.  Consequently, the issue is whether the Veteran's eye disability is a congenital or developmental defect, or a superimposed disease or injury that created additional disability.

A May 2008 post service treatment report reflects that the Veteran complained of an eye injury from the week before (VBMS, 7/10/08, p. 31).  Another May 2008 treatment report includes a diagnosis of accomodative spasm (VBMS, 7/10/08, p. 8).     

Outpatient eye examinations dated May 2010 and May 2011 reflect a diagnosis of myopic astigmatism (VBMS, 7/17/13).     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of her eye disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that all identified eye disabilities began during or are causally related to service.

The examiner should opine whether the Veteran's eye disabilities are (a) congenital or developmental defects, or (b) superimposed diseases or injuries which created additional disability.

The examiner should note that although there is no record of in-service injuries, the Veteran was awarded the Combat Medical Badge and that her lay statements as to in-service injuries as described in her August 2008 notice of disagreement (and summarized in the first paragraph of this remand) are accepted as consistent with the circumstances of her service.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




